Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 20, 2016

                                       No. 04-16-00253-CV

                                    GUADALUPE COUNTY,
                                         Appellant

                                                 v.

                  WOODLAKE PARTNERS, INC. and Woodlake Partners, L.P.,
                                  Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 11-1270-CV
                              Honorable William Old, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard
                 Patricia O. Alvarez
                 Luz Elena D. Chapa

       After the briefs were filed, appellees – who did not request argument in their brief – filed
a motion requesting oral argument. After review, we DENY appellees’ motion.


           It is so ORDERED on December 20, 2016.
                                                      PER CURIAM




ATTESTED TO: ___________________________________
                 Keith E. Hottle
                 Clerk of Court